 



EXHIBIT 10.1
SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is entered into effective as of March 27, 2006, by and between
CancerVax Corporation, a Delaware corporation (the “Company”), and David F. Hale
(“Executive”).
     WHEREAS, the Company and Executive desire to amend that certain Amended and
Restated Employment Agreement dated as of November 15, 2004, between the Company
and Executive (as amended to date, the “Original Agreement”) on the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
     1. Amendment to Section 4(g)(vi). A new sentence is added at the end of
Section 4(g)(vi) of the Original Agreement to read as follows:
                  “Notwithstanding the foregoing, none of the Stock Awards
granted to Executive on March 20, 2006 shall accelerate pursuant to clauses (i),
(ii), (iii), (iv) or (v) of this Section 4(g).”
     2. No Other Amendments. Except as expressly provided for in this Amendment,
no other term or provision of the Original Agreement is amended or modified in
any respect.
(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

              CANCERVAX CORPORATION
 
       
 
  By:   /s/ William R. LaRue
 
       
 
  Name:   William R. LaRue
 
       
 
  Title:   Senior Vice President and Chief Financial Officer
 
       
 
            /s/ David F. Hale           David F. Hale

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT]

 